DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is pending and under consideration.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/378,860 (filed 8/31/2010); 61/421,421 (filed 12/09/2010); 61/437,547 (filed 1/28/2011); 61/438,199 (filed 1/31/2011) and 61/493,261 (filed 6/03/2011), fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, these provisional applications fail to provide support for the claimed methods of assaying a biological sample from a subject in aid of diagnosis, prognosis or monitoring of a disease or other medical condition in a subject by extracting nucleic acid from microvesicle fraction and detecting a presence of any genetic aberration in or corresponding to retrotransposon element where the genetic aberration is associated with diagnosis, prognosis, status or stage of a disease or other medical condition.
Therefore the priority date of the instant claims is the filing date of the PCT/US11/50041 application, August 31, 2011.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on September 8, 2020 and August 20, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and breadth of claims

Claim 1 is broadly drawn to a method for assaying a biological sample from a subject in aid of diagnosis, prognosis or monitoring of a disease or other medical condition in the subject, comprising the steps of: 
a.	obtaining or using a microvesicle fraction from a biological sample from a subject; 
b.	extracting nucleic acid from the fraction; and 
c.	detecting the presence or absence of a biomarker in the extracted nucleic acid; wherein the biomarker is a genetic aberration associated with diagnosis, prognosis, status or stage of a disease or other medical condition, and wherein the genetic aberration is in or corresponds to: 
a c-myc gene; 
a transposable element; 
a retrotransposon element; 
a satellite correlated gene; 
a repeated DNA element; 
non-coding RNA other than miRNA; or 
a fragment of any of the foregoing.  
However, as will be further discussed, there is no support in the specification and prior art for the claimed method.  The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  
Working Examples
The specification has no working examples of detection of genetic aberrations in any of the genomic elements associated with any disease and its detection, prognosis, status, or stage of disease in nucleic acids extracted from microvesicles obtained from a biological sample from a subject. In Example 1 (pages 48-51) Applicant described release of microvesicles from cultured cells of glioblastoma (GBM), medulloblastoma, melanoma and normal fibroblast cells. In Example 5 Applicant analyzed RNA content of GBM microvesicles by microarray hybridization. Applicant determined that HERV-H was the most abundant retrotransposon sequence in these microvesicles. However, there is no evidence that these sequences are in any way diagnostic or prognostic of GBM tumors in samples obtained from any subject, including humans, or that such genomic elements are associated with any disease or medical condition.

Guidance in the Specification
The specification provides no evidence that the presence of retrotransposon or other genetic elements in microvesicles shed from GBM cells in culture can be used for diagnosis, prognosis or staging of risk of any disease, including GBM.  The guidance provided by the specification amounts to an invitation for the skilled artisan to try and follow the disclosed instructions to make and use the claimed invention.  
The unpredictability of the art and the state of the prior art
As indicated by the references cited below, there is no evidence that any of the recited nucleic acids obtained from microvesicles can be used for diagnostic, prognostic or prediction purposes.
Revenfeld et al. (Clin. Ther., vol. 36, pp. 830-846, 2014; cited in the IDS) describe status of diagnostic and prognostic potential of extracellular vesicles (EV), such as exosomes, microvesicles and apoptotic bodies in peripheral blood (Abstract). Revenfeld et al. point to the fact that while EV isolation is essential, there are no standard protocols, and the way EVs are isolated affects the downstream analysis of their content (page 833, last paragraph; page 834, first paragraph).
With respect to analysis of RNA cargo carried by the EVs, Revenfold et al. teach that EVs contain mRNAs and miRNAs, some of the latter being differentially expressed in tumors (page 839, page 840, first and second paragraph; Table 1). No other RNAs or transposons are mentioned in the reference. As to the clinical application of EVs, Revenfeld et al. stated (page 842, first paragraph):
“Despite the extensive amount of information, which is possible to obtain from a single blood sample, this complexity is at the same time a challenge that complicates EV analysis. Nonetheless, advances and continued research within the field allow for the development and improvement of techniques and standard protocols, which seek to meet these challenges. The increased understanding of this may lead to a paradigm shift, particularly related to immune regulation and cellular communication in cancer. Taken together, technology and biology will inevitably pave the way for the future use of EV analysis in many clinical applications.”
Therefore, about three years after the filing date of the instant application the EVs were not used in any clinical analysis, and clearly a further research was necessary to provide clinical applications of nucleic acids contained in EVs.
Regarding correlation of endogenous retroviral sequences with human disease, Katoh et al. (Frontiers in Oncology, vol. 3, Article 234, pp. 1-8, 2013; cited in the IDS) stated (page 4, fourth paragraph):
“Activation of specific or selective HERVs occurs in various tumors and cell lines (68). HERV-K has been most extensively analyzed in cancers from different tissue origins. For example, HERV-K mRNA and proteins were detected in melanoma tissues and cell lines (69, 70). A recent study identified 24 HERV-K (HML-2) loci being transcribed in melanoma tissues (67). The RT and its enzyme activity increase in breast cancer tissues and hormone-treated cell lines (71). A large population (>85%) of breast cancer patients express HERV-K Env proteins which elicit both serologic and cell-mediated immune responses (72). HERV-K virus-like particle production was observed in teratocarcinoma cell lines (73, 74). HERV-K Gag and Env proteins are expressed in germ cell tumors, and the patients produce antibodies against these viral proteins (75, 76). Forward and reverse transcripts of several HERV-K loci are detected in prostate cancer cell lines (77). Furthermore, the gag gene of a HERV-H locus on chromosome Xp22 is frequently expressed in colon cancer tissues (78). Ovarian cancer tissues produce the Env proteins of HERV-K, ERV3, and HERV-E (79).”
Therefore, the only association of HERV-H seems to be with colon cancer, which does not imply causality. With respect to the role of endogenous retroviruses in human pathogenesis, Katoh et al. stated (page 8, last paragraph):
“Human endogenous retroviruses are remnant forms of infectious retroviruses that integrated into the chromosomal DNA of germ-line cells of human ancestors, increased their copy numbers and have been inherited by present-day humans. None of the HERVs poses an immediate risk as a transposable element. However, solitary LTRs derived from HERVs and MaLRs dominate the provirus forms in the copy numbers, and can serve as redundant enhancer-promoter sequences for nearby cellular genes. When the DNA methylation-mediated suppression system becomes compromised, HERVs and LTRs can cause detrimental and/or self-protecting effects. Two prominent examples of the clinically significant HERV/LTR activation have been reported: CSF1R oncogene activation by a MaLR LTR in Hodgkin’s lymphoma and RCC-specific novel HERV-E antigen expression facilitating the immunotherapy. Future researches in oncology and immunogenetics will unveil more details about the endogenous LTR functions in human pathogenesis.”
Therefore, it is clear from both of these references that even two or three years after the filing date of the instant application the art did not provide any enabling disclosure for the claimed method.
Quantity of Experimentation
The quantity of experimentation in this area is extremely large since there is significant number of parameters which would have to be studied to apply the instantly claimed method to diagnosis, prognosis or staging of any disease or medical condition associated with any genetic aberration in any of the nucleic acids recited in claim 1. First, for all possible subjects with all possible diseases or medical conditions (which include, for example, a headache and tooth pain, and of which there are billions) all possible genetic aberrations in or corresponding to a c-myc gene, any transposable element, any retrotransposon, any satellite correlated gene, any repeated DNA element, any non-coding RNA other than miRNA and any fragment thereof (which includes single nucleotides, since the term “fragment” was not defined) would need to be detected and confirmed to be correlated to any of these measures in a statistically-significant way. Then for all of these subjects all possible biological samples would need to be obtained, microvesicles isolated from them and the presence of the aberrations determined. This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Level of Skill in the Art
The level of skill in the art is deemed to be high.
Conclusion
In the instant case, as discussed above, in a highly unpredictable art where the presence of disease-associated nucleic acids in microvesicles has not been confirmed to be correlated with any disease, the claims are drawn to a method which requires a substantial additional research in order to be practiced.  Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity  of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite over the recitation of “… wherein the genetic aberration is in or corresponds to:
i. a c-myc gene; 
ii. a transposable element; 
iii. a retrotransposon element; 
iv. a satellite correlated gene; 
v. a repeated DNA element; 
vi. non-coding RNA other than miRNA; or 
vii. a fragment of any of the foregoing.”
It is not clear what it means for a genetic aberration to “correspond to” a c-myc gene, for example, or any other genetic element, or to a fragment thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 1 is directed to a method for assaying a biological sample from a subject in aid of diagnosis, prognosis or monitoring of a disease or other medical condition in the subject, comprising the steps of: 
a.	obtaining or using a microvesicle fraction from a biological sample from a subject; 
b.	extracting nucleic acid from the fraction; and 
c.	detecting the presence or absence of a biomarker in the extracted nucleic acid; wherein the biomarker is a genetic aberration associated with diagnosis, prognosis, status or stage of a disease or other medical condition, and wherein the genetic aberration is in or corresponds to: 
i.	a c-myc gene; 
ii.	a transposable element; 
iii.	a retrotransposon element; 
iv.	a satellite correlated gene; 
v.	a repeated DNA element; 
vi.	non-coding RNA other than miRNA; or 
vii.	a fragment of any of the foregoing.  
Therefore the claim is drawn to a judicial exception of a correlation between genetic aberrations present in the recited nucleic acids (which are themselves judicial exceptions) and diagnosis, prognosis or monitoring of any disease or medical condition. This correlation exists apart from any human action, therefore the claims are directed towards a natural law.
Due to the breath of the claims the instant methods would prevent others from detecting any genetic aberrations in or corresponding to the claimed nucleic acids and their correlations with any disease or medical condition.
  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of isolating microvesicles, extracting nucleic acids and detecting genetic aberrations are well-understood, routine and conventional activities.
In conclusion, the claims do not recite any limitations that contribute “significantly more” to the claimed judicial exceptions, Therefore the claims are not patent eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being as being anticipated by Kuslich et al. (WO 2010/056337 A2; published May 2010; cited in the IDS).
Regarding claim 1, Kuslich et al. teach a method for assaying a biological sample from a subject in aid of diagnosis, prognosis or monitoring of a disease or other medical condition in the subject, comprising the steps of: 
a. obtaining or using a microvesicle fraction from a biological sample from a subject (page 19, [0113]-[0114]; page 20, [0115]-[0116]); 
b. extracting nucleic acid from the fraction (page 109, [0710]-[0711]); and 
c. detecting the presence or absence of a biomarker in the extracted nucleic acid; wherein the biomarker is (i) a genetic aberration associated with diagnosis, prognosis, status or stage of a disease or other medical condition, and wherein the genetic aberration is in or corresponds to: 
i. a c-myc gene; 
ii. a transposable element; 
iii. a retrotransposon element; 
iv. a satellite correlated gene; 
v. a repeated DNA element; 
vi. non-coding RNA other than miRNA; or 
vii. a fragment of any of the foregoing ([0005]-[0009]; [0094]-[0098]; [0100]-[0102]; [0280]; [0321]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,174,361. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘361 patent anticipates the instant claim.
Specifically, claim 1 of the current application is drawn to a method for assaying a biological sample from a subject in aid of diagnosis, prognosis or monitoring of a disease or other medical condition in the subject, comprising the steps of: 
a.	obtaining or using a microvesicle fraction from a biological sample from a subject; 
b.	extracting nucleic acid from the fraction; and 
c.	detecting the presence or absence of a biomarker in the extracted nucleic acid; wherein the biomarker is a genetic aberration associated with diagnosis, prognosis, status or stage of a disease or other medical condition, and wherein the genetic aberration is in or corresponds to: 
i.	a c-myc gene; 
ii.	a transposable element; 
iii.	a retrotransposon element; 
iv.	a satellite correlated gene; 
v.	a repeated DNA element; 
vi.	non-coding RNA other than miRNA; or 
vii.	a fragment of any of the foregoing. 

Claim 4 of the ‘361 patent is drawn to a method for diagnosis, prognosis, monitoring or therapy selection for a disease or medical condition of a subject, comprising the steps of: 
a. obtaining a cerebrospinal fluid (CSF) sample from a subject; 
b. processing the CSF sample to remove cells and cell debris and isolating microvesicles from the CSF sample, wherein the processing comprises
(i) pre-processing comprising one or more centrifugation steps at a speed in the range of 100-500 g, at a speed in the range of 2,000-200,000 g, or a combination thereof, one or more filtration steps using a filter having a size in the range of 0.1-1.0 mm, or a combination thereof 
(ii) followed by isolating the microvesicles from the sample, wherein isolating comprises one or more centrifugation steps, size exclusion chromatography, density gradient centrifugation, differential centrifugation, nanomembrane ultrafiltration, filtration concentration, immunoabsorbent capture, affinity purification, ion exchange chromatography, microfluidic separation, or combinations thereof; 
c. extracting one or more nucleic acids from the microvesicles; 
d. detecting a level of expression for a biomarker associated with a disease or medical condition in the extracted nucleic acids, and detecting a level of expression of a reference gene in the extracted nucleic acids, wherein the reference gene is a brain-associated gene; and 
e. determining a normalized, relative expression level of the biomarker, wherein the relative expression level of the biomarker is a ratio between the level of biomarker expression to the level of reference gene expression, wherein the subject is identified as suffering from, or being at an increased risk for, the disease or medical condition when the relative expression level of the biomarker is greater than or less than a cutoff level of biomarker expression, wherein the cutoff level of biomarker expression is a score based on a collective level of biomarker expression in a control group of subjects that are not suffering from the medical condition of the brain or wherein the cutoff level of biomarker expression is a score based on a collective level of biomarker expression in a control group of subjects that have been diagnosed with a low level or early stage of the disease or medical condition,
wherein the biomarker is messenger RNA, microRNA, siRNA or shRNA.
	Therefore claim 4 of the ‘361 patent anticipates instant claim 1, thus claim 1 is obvious over claim 4 of the ‘361 patent.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,793,914. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is obvious over claim 1 of the ‘914 patent.
Specifically, claim 1 of the current application is drawn to a method for assaying a biological sample from a subject in aid of diagnosis, prognosis or monitoring of a disease or other medical condition in the subject, comprising the steps of: 
a.	obtaining or using a microvesicle fraction from a biological sample from a subject; 
b.	extracting nucleic acid from the fraction; and 
c.	detecting the presence or absence of a biomarker in the extracted nucleic acid; wherein the biomarker is a genetic aberration associated with diagnosis, prognosis, status or stage of a disease or other medical condition, and wherein the genetic aberration is in or corresponds to: 
i.	a c-myc gene; 
ii.	a transposable element; 
iii.	a retrotransposon element; 
iv.	a satellite correlated gene; 
v.	a repeated DNA element; 
vi.	non-coding RNA other than miRNA; or 
vii.	a fragment of any of the foregoing. 

	Claim 1 of the ‘914 patent is drawn to a method for identifying the presence of a retrotransposon element in a microvesicle from a subject comprising the steps of: 
a. isolating microvesicles derived from a tumor cell from the subject; 
b. treating the isolated microvesicles with a combination of DNAse and Exonuclease III;
c. extracting at least one nucleic acid from the treated microvesicles; and 
d. detecting the presence of the retrotransposon element in the extracted nucleic acid.
	Therefore, claim 1 of the current application is obvious over claim 1 of the ‘914 patent since claim 1 of the ‘914 patent requires detection of a transposon element associated with a tumor is a subject.
No claim is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 5, 2022